Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-16 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,11,15 and 16  are rejected under 35 U.S.C 103 as being patentable over He et al. ( USPUB 20190080148)  in view of Du ( USPUB 20190087648).

As per claim 1, He et al. teaches An image processing method, comprising: acquiring a to-be-processed blurred image ( Paragraph [0037]- “…The at least two frames of facial images may be a sequence of facial images of the same person extracted from a same target video. The at least two frames of facial images extracted from the target video may be low-quality facial images, for example, facial images having problems such as noise, blurring, low resolution, and large facial pose….”); and inputting the to-be-processed blurred image to a trained generative adversarial network model to obtain a processed clear image ( FIG. 4 and Paragraphs [0041-0042]) , 
wherein the generative adversarial network model is trained using a preset training sample ( Paragraph [0054]- “…the apparatus further includes an initial generative model generating unit (not shown). The initial generative model generating unit is configured to: use at least two frames of initial training facial sample images extracted from an initial training video as an input, and use a preset initial training facial image as an output by using a machine learning method to train and obtain the initial generative model…”) , 
He et al. does not explicitly teach the preset training sample comprises a clear image sample and a blurred image sample corresponding to each other.  
	However, within analogous art, Du teaches the preset training sample comprises a clear image sample and a blurred image sample corresponding to each other( Paragraph [0008]- “… the method further includes training the first convolutional neural network. The training the first convolutional neural network includes: extracting a preset training sample and a pre-established generative adversarial network, wherein the training sample includes a dark light sample image and a bright light sample image corresponding to the dark light sample image, the generative adversarial network includes a generative network and a discriminative network, the generative network is a convolutional neural network for preprocessing an inputted image, and the discriminative network is used to determine whether the inputted image is an image outputted by the generative network;…” AND Paragraph [0014]- “…configured to extract a
preset training sample and a pre-established generative adversarial network, wherein the training sample includes a dark light sample image and a bright light sample image corresponding to the dark light sample image, the generative  adversarial network includes a generative network and a discriminative network,…”  AND Paragraph [0075]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Du within the modified teaching of the Method and apparatus for generating image mentioned by He et al.  because the Method and apparatus for facial recognition mentioned Du provides a system and method for implementing improved recognition of face within image processing apparatus.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and apparatus for facial recognition mentioned Du within the modified teaching of the Method and apparatus for generating image mentioned by He et al.  for implementation of a system and method  for improved recognition of face within image processing apparatus.

As per claim 11, He et al. teaches An image processing apparatus ( Paragraph [0002]- “…specifically to a method and apparatus for generating an image…”) , comprising: an image acquiring module  ( Paragraph [0005]- “…acquiring at least two frames of facial images extracted from a target video ….”) configured to acquire a to-be-processed blurred image ( Paragraph [0037]- “…The at least two frames of facial images may be a sequence of facial images of the same person extracted from a same target video. The at least two frames of facial images extracted from the target video may be low-quality facial images, for example, facial images having problems such as noise, blurring, low resolution, and large facial pose….”); and an image processing module configured to input the to-be-processed blurred image to a trained generative adversarial network model to obtain a processed clear image ( FIG. 4 and Paragraphs [0041-0042]) , wherein the generative adversarial network model is trained using a preset training sample ( Paragraph [0054]- “…the apparatus further includes an initial generative model generating unit (not shown). The initial generative model generating unit is configured to: use at least two frames of initial training facial sample images extracted from an initial training video as an input, and use a preset initial training facial image as an output by using a machine learning method to train and obtain the initial generative model…”) , 
He et al. does not explicitly teach the preset training sample comprises a clear image sample and a blurred image sample corresponding to each other.  
	However, within analogous art, Du teaches the preset training sample comprises a clear image sample and a blurred image sample corresponding to each other ( Paragraph [0008]- “… the method further includes training the first convolutional neural network. The training the first convolutional neural network includes: extracting a
preset training sample and a pre-established generative adversarial network, wherein the training sample includes a dark light sample image and a bright light sample image corresponding to the dark light sample image, the generative adversarial network includes a generative network and a discriminative network, the generative network is a convolutional neural network for preprocessing an inputted image, and the discriminative network is used to determine whether the inputted image is an image outputted by the generative network;…” AND Paragraph [0014]- “…configured to extract a
preset training sample and a pre-established generative adversarial network, wherein the training sample includes a dark light sample image and a bright light sample image corresponding to the dark light sample image, the generative  adversarial network includes a generative network and a discriminative network,…”  AND Paragraph [0075]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Du within the modified teaching of the Method and apparatus for generating image mentioned by He et al.  because the Method and apparatus for facial recognition mentioned Du provides a system and method for implementing improved recognition of face within image processing apparatus.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and apparatus for facial recognition mentioned Du within the modified teaching of the Method and apparatus for generating image mentioned by He et al.  for implementation of a system and method  for improved recognition of face within image processing apparatus.

As per claim 15, Combination of He et al. and Du teach claim 1,
He et al. teaches A storage medium with computer instructions stored thereon ( Paragraph [0061]) , wherein the computer instructions are executed to perform steps of the image processing method according to claim 1 ( Paragraphs [0063]- [0064]) .  

As per claim 16, Combination of He et al. and Du teach claim 1, 
He et al. teaches A terminal, comprising a processor and a memory with computer instructions stored  ( Paragraph [0017]) thereon, wherein the computer instructions, when executed by the processor ( Paragraph [0018]) , cause the processor to perform steps of the image processing method according to claim 1 ( Paragraph [0019]) .  

2.	Claims 2 and 13  are rejected under 35 U.S.C 103 as being patentable over He et al. ( USPUB 20190080148)  in view of Du ( USPUB 20190087648) in further view of Chen et al. ( USPUB 20160253787).

As per claim 2, Combination of He et al. and Du teach claim 1, 
Combination of He et al. and Du does not explicitly teach wherein the preset training sample comprises a plurality of sets of images , and each set of images comprises a clear image sample and a blurred image sample captured for a same object.
Within analogous art , Chen et al. teaches wherein the preset training sample comprises a plurality of sets of images ( FIG. 1A- Training model ( 102) , Paragraphs [0036-0037]) , and each set of images comprises a clear image sample and a blurred image sample captured for a same object( FIG. 1A- Clean images ( 104) and  Noisy sample images ( 106) , Paragraphs [0036-0037]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Chen et al. within the combined modified teaching of the Method and apparatus for generating image mentioned by He et al.  and the Method and apparatus for facial recognition mentioned Du because the Methods and systems for denoising images mentioned by Chen et al. provides a system and method for implementing effective removal of noise from images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Methods and systems for denoising images mentioned by Chen et al. within the combined modified teaching of  the Method and apparatus for facial recognition mentioned Du and the Method and apparatus for generating image mentioned by He et al.  for implementation of a system and method  for effective removal of noise from images.

As per claim 13, Combination of He et al. and Du teach claim 11,
Chen et al. teaches wherein the preset training sample comprises a plurality of sets of images( FIG. 1A- Training model ( 102) , Paragraphs [0036-0037]), and each set of images comprises a clear image sample and a blurred image sample captured for a same object( FIG. 1A- Clean images ( 104) and  Noisy sample images ( 106) , Paragraphs [0036-0037]).    
	One of ordinary skill in the art would have been motivated to combine the teaching of Chen et al. within the combined modified teaching of the Method and apparatus for generating image mentioned by He et al.  and the Method and apparatus for facial recognition mentioned Du because the Methods and systems for denoising images mentioned by Chen et al. provides a system and method for implementing effective removal of noise from images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Methods and systems for denoising images mentioned by Chen et al. within the combined modified teaching of  the Method and apparatus for facial recognition mentioned Du and the Method and apparatus for generating image mentioned by He et al.  for implementation of a system and method  for effective removal of noise from images.

3.	Claims 3 and 14  are rejected under 35 U.S.C 103 as being patentable over He et al. ( USPUB 20190080148)  in view of Du ( USPUB 20190087648) in further view of Chen et al. ( USPUB 20160253787) and PENG ( USPUB 20210408491)  and Wang et al. ( USPUB 20180121767).

As per claim 3, Combination of He et al. and Du and Chen et al. teach claim 2,
Combination of He et al. and Du and Chen et al. does not explicitly teach wherein the to-be-processed blurred image is obtained by a camera under a device screen taking an image of an object above the device screen, or the to-be-processed blurred image is captured during motion.  
Within analogous art, PENG teaches wherein the to-be-processed blurred image is obtained by a camera under a device screen taking an image of an object above the device screen ( Camera under panel of display taught within Paragraph [0003]) , 
	One of ordinary skill in the art would have been motivated to combine the teaching of PENG within the combined modified teaching of the Methods and systems for denoising images mentioned by Chen et al.  and the Method and apparatus for generating image mentioned by He et al.  and the Method and apparatus for facial recognition mentioned Du because the Organic light emitting diode display panel and electronic device mentioned by PENG provides a system and method for implementing image processing with under panel camera. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Organic light emitting diode display panel and electronic device mentioned by PENG within the combined modified teaching of the Methods and systems for denoising images mentioned by Chen et al.  and   the Method and apparatus for facial recognition mentioned Du and the Method and apparatus for generating image mentioned by He et al.  for implementation of a system and method  for image processing with under panel camera.
Combination of He et al. and Du and Chen et al. and PENG  does not explicitly teach  the to-be-processed blurred image is captured during motion.  
	However, within analogous art, Wang et al. teaches the to-be-processed blurred image is captured during motion ( blur image within motion taught within Paragraphs [0017-0018]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Wang et al. within the combined modified teaching of the Organic light emitting diode display panel and electronic device mentioned by PENG  and the Methods and systems for denoising images mentioned by Chen et al.  and the Method and apparatus for generating image mentioned by He et al.  and the Method and apparatus for facial recognition mentioned Du because Video deblurring using neural networks  mentioned by Wang et al.  provides a system and method for implementing  the training a neural network for removing blur within image. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Video deblurring using neural networks  mentioned by Wang et al. within the combined modified teaching of the Organic light emitting diode display panel and electronic device mentioned by PENG and  the Methods and systems for denoising images mentioned by Chen et al.  and   the Method and apparatus for facial recognition mentioned Du and the Method and apparatus for generating image mentioned by He et al.  for implementation of a system and method for  training a neural network for removing blur within image.

As per claim 14, Combination of He et al. and Du and Chen et al. teach claim 13,
Combination of He et al. and Du and Chen et al. does not explicitly teach wherein the to-be-processed blurred image is obtained by a camera under a device screen taking an image of an object above the device screen, or the to-be-processed blurred image is captured during motion.  
Within analogous art, PENG teaches wherein the to-be-processed blurred image is obtained by a camera under a device screen taking an image of an object above the device screen ( Camera under panel of display taught within Paragraph [0003]) , 
	One of ordinary skill in the art would have been motivated to combine the teaching of PENG within the combined modified teaching of the Methods and systems for denoising images mentioned by Chen et al.  and the Method and apparatus for generating image mentioned by He et al.  and the Method and apparatus for facial recognition mentioned Du because the Organic light emitting diode display panel and electronic device mentioned by PENG provides a system and method for implementing image processing with under panel camera. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Organic light emitting diode display panel and electronic device mentioned by PENG within the combined modified teaching of the Methods and systems for denoising images mentioned by Chen et al.  and   the Method and apparatus for facial recognition mentioned Du and the Method and apparatus for generating image mentioned by He et al.  for implementation of a system and method  for image processing with under panel camera.
 	Combination of He et al. and Du and Chen et al. and PENG  does not explicitly teach  the to-be-processed blurred image is captured during motion.  
	However, within analogous art, Wang et al. teaches the to-be-processed blurred image is captured during motion ( blur image within motion taught within Paragraphs [0017-0018]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Wang et al. within the combined modified teaching of the Organic light emitting diode display panel and electronic device mentioned by PENG  and the Methods and systems for denoising images mentioned by Chen et al.  and the Method and apparatus for generating image mentioned by He et al.  and the Method and apparatus for facial recognition mentioned Du because Video deblurring using neural networks  mentioned by Wang et al.  provides a system and method for implementing  the training a neural network for removing blur within image. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Video deblurring using neural networks  mentioned by Wang et al. within the combined modified teaching of the Organic light emitting diode display panel and electronic device mentioned by PENG and  the Methods and systems for denoising images mentioned by Chen et al.  and   the Method and apparatus for facial recognition mentioned Du and the Method and apparatus for generating image mentioned by He et al.  for implementation of a system and method for  training a neural network for removing blur within image.

4.	Claim 4  is  rejected under 35 U.S.C 103 as being patentable over He et al. ( USPUB 20190080148)  in view of Du ( USPUB 20190087648) in further view of FAN et al. ( USPUB  20180173980).

As per claim 4, Combination of He et al. and Du teach claim 1,
Combination of He et al. and Du does not explicitly teach wherein the processed clear image comprises a human face, and the image processing method further comprises: outputting the processed clear image for human face recognition.  
 Within analogous art , FAN et al. teaches wherein the processed clear image comprises a human face ( Paragraph [0004]) , and the image processing method further comprises: outputting the processed clear image for human face recognition ( Face detection within image processing taught within Paragraphs [0121-0122]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of FAN et al. within the combined modified teaching of the Method and apparatus for generating image mentioned by He et al.  and the Method and apparatus for facial recognition mentioned Du because the Method and device for face liveness detection mentioned by FAN et al. provides a system and method for implementing face base authentication. 
Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and device for face liveness detection mentioned by FAN et al. within the combined modified teaching of  the Method and apparatus for facial recognition mentioned Du and the Method and apparatus for generating image mentioned by He et al.  for implementation of a system and method  for face base authentication.

5.	Claims 5 and 12  are rejected under 35 U.S.C 103 as being patentable over He et al. ( USPUB 20190080148)  in view of Du ( USPUB 20190087648) in further view of Munkberg et al.( USPUB 20180357537).

As per claim 5, Combination of He et al. and Du teach claim 1,
Combination of He et al. and Du does not explicitly teach further comprising: outputting the processed clear image to a display interface for display.
Within analogous art, Munkberg et al. teaches further comprising: outputting the processed clear image to a display interface for display ( Paragraphs [0054]- “…images of an environment, such as the view in front of an autonomous vehicle may be captured at low resolution, and the neural network 125 or 180 within a display may be trained to generate clean (de-noised) images of the environment at interactive rates…”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Munkberg et al. within the combined modified teaching of the Method and apparatus for generating image mentioned by He et al.  and the Method and apparatus for facial recognition mentioned Du because the Systems and methods for training neural networks with sparse data mentioned by Munkberg et al. provides a system and method for implementing training neural networks using reduced data.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for training neural networks with sparse data mentioned by Munkberg et al.. within the combined modified teaching of  the Method and apparatus for facial recognition mentioned Du and the Method and apparatus for generating image mentioned by He et al.  for implementation of a system and method  for training neural networks using reduced data.

As per claim 12, Combination of He et al. and Du teach claim 11,
Combination of He et al. and Du does not explicitly teach further comprising an image outputting module configured to output the processed clear image.
Within analogous art, Munkberg et al. teaches further comprising an image outputting module configured to output the processed clear image ( Paragraphs [0054]- “…images of an environment, such as the view in front of an autonomous vehicle may be captured at low resolution, and the neural network 125 or 180 within a display may be trained to generate clean (de-noised) images of the environment at interactive rates…”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Munkberg et al. within the combined modified teaching of the Method and apparatus for generating image mentioned by He et al.  and the Method and apparatus for facial recognition mentioned Du because the Systems and methods for training neural networks with sparse data mentioned by Munkberg et al. provides a system and method for implementing training neural networks using reduced data.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for training neural networks with sparse data mentioned by Munkberg et al.. within the combined modified teaching of  the Method and apparatus for facial recognition mentioned Du and the Method and apparatus for generating image mentioned by He et al.  for implementation of a system and method  for training neural networks using reduced data.

6.	Claim 7  is rejected under 35 U.S.C 103 as being patentable over He et al. ( USPUB 20190080148)  in view of Du ( USPUB 20190087648) in further view of Fang et al.( USPUB 20190251612).

As per claim 7, Combination of He et al. and Du teach claim 1,
Combination of He et al. and Du does not explicitly teach wherein a loss function of the generative adversarial network model is least squares generative adversarial network loss.
Within analogous art, Fang et al. teaches  wherein a loss function of the generative adversarial network model is least squares generative adversarial network loss ( Paragraph [0138]- “…generation system trains the GAN by using a least squares loss. By employing least squares loss, the personalized fashion generation system can employ the GAN to generate high quality synthesized images..”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Fang et al.  within the combined modified teaching of the Method and apparatus for generating image mentioned by He et al.  and the Method and apparatus for facial recognition mentioned Du because the Generating user-customized items using a visually-aware image generation network mentioned by Fang et al.  provides a system and method for implementing  generative adversarial neural network for processing images of objects. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Generating user-customized items using a visually-aware image generation network mentioned by Fang et al. within the combined modified teaching of  the Method and apparatus for facial recognition mentioned Du and the Method and apparatus for generating image mentioned by He et al.  for implementation of a system and method  for utilizing  generative adversarial neural network for processing images of objects.


7.	Claim 9 is  rejected under 35 U.S.C 103 as being patentable over He et al. ( USPUB 20190080148)  in view of Du ( USPUB 20190087648) in further view of Ashwin Ashok ( NPL Doc. :” Capacity of screen–camera communications under perspective distortions”, 15 November 2014, Pervasive and Mobile Computing 16 (2015), Pages- 239–243).

As per claim 9, Combination of He et al. and Du teach claim 1,
Combination of He et al. and Du does not explicitly teach wherein the clear image sample and the blurred image sample have a same resolution.
 Within analogous art, Ashwin Ashok wherein the clear image sample and the blurred image sample have a same resolution ( Page 241- “…Perspective scaling. If the screen pixel was at the focus, and assuming the screen and camera have the same resolution, its
image on the camera should occupy the same area as one pixel….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Ashwin Ashok  within the combined modified teaching of the Method and apparatus for generating image mentioned by He et al.  and the Method and apparatus for facial recognition mentioned Du because the Capacity of screen–camera communications under perspective distortions mentioned by Ashwin Ashok provides a system and method for implementing resolution improvement of image processing device. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Capacity of screen–camera communications under perspective distortions mentioned by Ashwin Ashok within the combined modified teaching of  the Method and apparatus for facial recognition mentioned Du and the Method and apparatus for generating image mentioned by He et al.  for implementation of a system and method  for resolution improvement of image processing device.
 


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

8.          Claims 6,8 and 10  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 6, prior art of record does not teach or suggest the limitation mentioned within claim 6: “wherein training the generative adversarial network model comprises: constructing an initial generative adversarial network model  ; and inputting the preset training sample to the initial generative adversarial network model, to perform an iterative training until a preset number of iterations or a preset training convergence condition is reached.” 

As to claim 8, prior art of record does not teach or suggest the limitation mentioned within claim 8: “…the clear image sample is obtained by the camera taking images of the object without being blocked by anything disposed between the camera and the object, and the blurred image sample is obtained by the camera under a test screen taking images of the object disposed above the test screen, where the test screen and the device screen have a same optical parameter.” 

As to claim 10, prior art of record does not teach or suggest the limitation mentioned within claim 10: “…the generative adversarial network model comprises a generator and a discriminator, when training the generative adversarial network model, the generator is configured to generate a pseudo clear image from the blurred image sample, and the discriminator is configured to determine the pseudo clear image generated by the generator being true or false; when the training of the generating adversarial network model is completed, the generator is configured to generate the processed clear image based on the to-be-processed blurred image. ” 
 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637